Casey, J.
(concurring). I agree that plaintiff Catherine Kennedy (hereinafter plaintiff) has made out a prima facie case of serious injury within the meaning of Insurance Law § 5102 (d), but not because a fracture is involved. The fractured tooth, which plaintiff did not even mention in her bill of particulars, is, as noted by Supreme Court, one of several significant injuries to plaintiff’s lower teeth. According to plaintiff’s dentist, the cumulative effect of the injuries is a permanent change in plaintiff’s dental health which will require extensive dental care over the course of her life. In my view plaintiff’s evidence is sufficient to raise a question of fact as to whether she sustained a significant limitation of use of a body function or system within the meaning of Insurance Law § 5102 (d). Ordered that the order is affirmed, with costs.